 Case 1:19-cv-05934-BMC Document 41 Filed 02/26/21 Page 1 of 1 PageID #: 413

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
                                                    271 Cadman Plaza East
                                                    Brooklyn, New York 11201

                                                    February 26, 2021
By ECF

Honorable Brian M. Cogan
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     The City of New York et al. v. United States Postal Service et al.
                      No. 19-cv-5934 (BMC)

Dear Judge Cogan:

        This Office represents the United States Postal Service and Louis DeJoy, in his official
capacity as Postmaster General (collectively, “Postal Service” or “Defendants”), in the above-
referenced action. This Office respectfully requests an eight-day extension of time from March
2, 2021 to March 10, 2021 for the Defendants to answer the Amended Complaint (Dkt. No. 18).
To prepare Defendants’ answer, this Office needs the additional time to review with multiple
stakeholders the factual assertions set forth in the 57-page, 190-paragraph Amended Complaint,
and to review documents and information from the Postal Service. This is the Defendants’ first
request for an extension of time to respond to the Amended Complaint, and Plaintiffs consent to
this request.

       Accordingly, this Office respectfully requests an extension of time until March 10, 2021
to answer the Amended Complaint. Thank you for Your Honor’s consideration of this request.

                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                             By:            /s/
                                                    Rachel G. Balaban
                                                    James R. Cho
                                                    Ekta R. Dharia
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000
                                                    rachel.balaban@usdoj.gov
                                                    james.cho@usdoj.gov
                                                    ekta.dharia@usdoj.gov

cc:    All Counsel of Record (by ECF)
